 ASHVILLE-WHITNEY NURSING HOMEAshville-Whitney Nursing Home and Jim H.Pierce,Lessee and Retail,Wholesale&Department StoreUnion,AFL-CIO. Case 10-CA-8200January 29, 1971DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn August 20, 1970, Trial Examiner Louis Libbinissued hisDecision in the above-entitled proceeding,finding that the Respondents had engaged in andwere engagingin certain unfair labor practicesallegedin the complaint and recommending that they takecertainaffirmative action as set forth in the attachedTrial Examiner's Decision. Thereafter the Respon-dents filed exceptions to the Trial Examiner's Deci-sionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in thecase,and hereby adopts thefindings,conclusions, and recommendations of theTrial Examiner with the following addition.Respondentsurge dismissalof this case primarilyon the grounds that Clark, the owner of the nursinghome, was never served with the charge, and thatPierce, the lessee, was not served within 6 months ofthe alleged unfair labor practice, all of which contra-vene Section 10(b) of the Act.'In support of their contentions, Respondents arguethat Pierce was not the agent of Clark at the time thecharge was served, because there had been a changein ownership of the nursing home which terminatedwhatever agency relationship might otherwise haveexisted between Clark and Pierce. The seriousness ofthese allegations, raised for the first time before theBoard., cannot be questioned. Having duly examinedthe record, however, the Board finds these exceptionsto be without merit.The Union filed its chargeagainstRespondent,Ashville-Whitney Nursing Home, Mr. E. L. Clark,owner.Mr. Jim Pierce, administrator, on March 5,1970, alleging violations of Section 8(a)(1) and (3) ofthe Act on and after September 21, 1969. Since the10(b) period for this charge would not expire until onor about March 22, 1970, the charge was timely filed.The charge was served on Ashville-Whitney NursingHome and received by Jim Pierce on March 6, 1970.235Resondents contend that this service was defective asto Clark, since ownership of the nursing home wastransferred to Pierce by way ofa lease agreementdated January 1, 1970.The evidencerevealsthat althoughthe lease agree-ment was purportedly executed on January 1, 1970, itwas not filed with the Alabama Bureau of Licensureand Certification until May 11, 1970, when the nurs-ing home license was changed from Clark to Pierce.UntilMay 11, 1970, the application on file with theBureau named Clark as owner of the establishmentwith Pierce as the administrator. Under these circum-stances we hold that for the purposes of service Clarkheld Pierce out to be his apparent agent until May 11,1970, so that the charge filed on March 5, 1970, andreceived by Pierce on March 6, 1970, constituted validservice on Clark.In view of our holding, the amendment to thecharge naming Pierce as lessee-owner-operator, madeat the hearing without objection by Respondents'counsel, conforms to Section 102.17 of the Board'sRules and Regulations.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatRespondents E. L. Clark, owner, Jim H. Pierce,lesseeof the Ashville-Whitney Nursing Home, their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Or-der.'Section 10(b) provides that " . no complaint shall issue based upon anyunfair labor practice occurring more than six months prior to the filing ofthe charge with the Board and the service of a copy thereof upon the personagainst whom such charge is made.11TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN,Trial Examiner:Upon charges filed onMarch 5 and June 9, 1970, byRetail,Wholesale & Depart-ment StoreUnion, AFL-CIO,herein called the Union, theGeneral Counsel of the National Labor Relations Board, bythe Acting Regional Director for Region 10 (Atlanta, Geor-gia), issued a complaint,dated June 10, 1970,against Ash-ville-Whitney Nursing Home' and Jim H. Pierce, Lessee,herein called the Respondent.With respect to the unfairlabor practices,the complaint as amended alleges, in sub-stance,and Respondents duly filed answer denies, thatRespondent violated Section 8(a)(1) and(3) of the Act byrefusingto employ 17named employees.This case was tried before me at Ashville,Alabama, on1As amended at theinstant tealwithout objection.188 NLRB No. 31 236DECISIONSOF NATIONALLABOR RELATIONS BOARDJuly 7, 1970. Allparties were given full opportunity to par-ticlpate in said trial and to file briefs. porereasons herei-nafter indicated,I find that Respondent violated Section8(aXl) and(Upon the entire record in the case 2 and from myobserva-tion of the witnesses while testifying under oath,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSIn September1969, Ashville-Whitney NursingHome wasa sole proprietorship of E. L. Clark, an individual, with hisplace of business located at Ashville, Alabama, where hewas engaged in the business of operating a proprietary nurs-ing home and related facilities providing skilled nursinghealth care and convalescent services.Respondent Jim H.Pierce was the administrator of the nursing home for Mr.Clark. On January 1, 1970, Mr. Pierce leased the buildingand equipment from Mr. Clark and since that time has beenthe lessee-operator of the Ashville-Whitney Nursing Home.Mrs. Pierce became acting administratoruntilMay 11,1970, when she became the administrator.Ashville-Whitney Nursing Home began operating onSeptember 22, 1969. The revenue received from the nursinghome from that date through June 1970, was approximately$84,000 to $93,000. Projecting the monthly receipts for thebalance of the period to September 22, 1970, the revenuereceived from the nursing home will clearly be in excess of$100,000.Moreover, as of the time of the instant trial, themonthly revenue was well over $10,000. Purchases of sup-plies have been made from Ipco of Atlanta, Georgia, in thefollowing amounts: the first month approximately $200; thesecond month,approximately $400;and then an automaticshipment of approximately $90 to $100 each month.As it is clear from the above-admitted facts that the reve-nue received from the Ashville-Whitney Nursing Home ex-ceeds$100,000 per year and that the amount of interstatepurchases is more thande minimus,I find that Respondentsare en a ed in commerce within the meaning of Section 2(6)and (7) of the Act and that the Board's standards for assert-Ingtj3jurisdiction over proprietary nursing homes have beenIITHE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's counsel admitted atthe instant trial, and I find, that Retail, Wholesale & De-partment Store Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Introduction; the IssuesPrior to September 1969, Mid-South Convalescent andMedicareCenters,Inc., hereincalled Mid-South, was oper-ating the facility at Ashville, Alabama, under the name ofWhitneyNursing Homes. In early 1969 the Union began toorganize-the nursing home employees and in February re-questedMid-South torecognize it asexclusivebargainingagent.When Mid-South refused, the employees struck and2 I hereby note and correct the following obvious inadvertent error in thetypewritten transcript of the testimony On p. 80, 1. 17, the word "list" isMid-South hired replacements.The strike was later settledby an informal Board settlement whereby Mid-South reins-tated the strikers with backpay.However,it also retainedthe replacements,thereby creating a situation where therewere more employees than were needed.In the later part ofAugust 1969,Mid-South ceased operating at the Ashvillefacility and removed its patients.On September 22, 1969,the Ashville-Whitney Nursing Home began operating as aseparate entity from Mid-South and with an entirely newwork force.Mr. Pierce was the administrator of the nursinghome for Respondent,Mr. Clark,the owner-operator atthat time.Although the 13 employees who had struck and4 nonstrikers who became union members after the strike allapplied for employment with the Respondent,none admit-tedly were hired by Mr. Pierce who had decided not toemploy anyone who had worked for Mid-South.The principal issue litigated in this trial is whether thefailure to hire these 17 employees was due to their union andconcerted activities in violation of Section 8(aXl) and (3) ofthe Act,as alleged in the complaint.There are also the usualcredibility issues.B.The FactsMrs. Elizabeth Egger was employed as a licensed practi-cal nurse at the Mid-South Nursing Home until it ceased tooperate on August 27, 1969. While so employed she waschairman of the group that was organizing the employeesfor the Union. She and 13 of the alleged discrimmateesparticipated in the 1969 strike and returned to work after itssettlement.Thereafter,the remaining four alleged discrimi-natees,who were strike replacements,became union mem-bers during the first part of August and attended unionmeetings.About August 15, 1969, Mr. Pierce, at the instructions ofowner-operator Clark, moved his trailer onto the premisesof, or near, the Whitney Nursin^ Home. Pierce had beeninstructed by Clark to go there ' for the purposeof takingover the nursing home for him"when the time came to takeit over. Pierce postedsigns seekingaersonnelplications for employ-ment to be filed with the pin the trailer. At thattime, Pierce expected to be either the administrator or theassistant administrator whenMr. Clark tookover the nurs.ing home.About the same time Pierce had a discussion with Mrs.Egger at the home of Mrs. Gail Hunter. Pierce was explain-inhow he expected to run the nursing home which Mr.Clark was taking over. He stated that Mrs. Hunter, a reg-istered nurse,would be the director of nurses,ans asked ifEgger would work for him. She answered that she would.On Thursday, August 21, 1969, Mrs. Audrey Hoppercame to Mrs. Egger's home,stated that she was the assistantadministrator of-the Sand Mountain Nursing Home at thattime and was helping Mr. Clark in opening the Ashville-Whitney Nursingome,4 and asked if Egger would give hera list of he employees who were in the union group to signemployment applications because they were unable to getany applications and they had tohave theseapplications bythe end of the week.Egger repled that she could not give herthe list without first checking with Union RepresentativeTaylor. Hopper asked Egger to try to contact Taylor and tomeet her at the trailer about 4 p.m. The trailer was the homeofMr. and Mrs. Pierce and was located on or near thepremises of the Whitney Nursing Home, as above men-tioned. Egger rephed that she would be at the trailer to talkto her and Mr. Pierce.correctedto read "letter."sMrs.Hopper was also the fianceofMr Clarkat that time and had3University Nursing Home, Inc.,168 NLRB No. 53.become Mrs.Clark by the timeof the instant trial. ASHVILLE-WHITNEY NURSING HOMEEgger went to the trailer about 4 p.m. Mr.and Mrs.Pierceand Hopper were present.Both Hopper and Mr.Pierce toldEgger that they were in desparate need of applicants' namesto submit to the State in order to fill out their applicationfor a license to run the nursing home.Mr. Pierce added thathe had been unable to get anyone to sign any applications.Egger told Pierce that she could not give him a list of namesor any applications until she had talked with the unionrepresentative or unless they had a meeting with the unionrepresentative.Hopper asked her to contact the union rep-resentatives that afternoon for a meeting.Mrs. Egger telephoneUnionRepresentativeTaylor at theunion hall in Gadsden,Alambama,and informed him thatMr. and Mrs.Pierce and Mrs.Hopper wanted to have ameeting about hiring the employees then workingatMid-South.Taylor and International Representative Daniel im-mediately drove to the trailer that same afternoon. Alsopresent were Egger,Mr. and Mrs.Pierce and Hopper.After the introductions were made,Mr. Pierce explainedto the union representatives that the reason he needed thelist of names of qualified applicants was in order to get theState license for the nursing home.They replied that theyfelt that could be arranged but they wanted assurance thattheir people would be hired.Daniel requested that theyrecognize the Union as the bargaining agent.Mr. Pierce andMrs. Hopper- stated they did not want to recognize theUnion without an election.Daniel then stated that he wouldhave to check with the Union's attorney before he couldgive them a list of their people.The union representatives and Mrs.Egger thereupon leftthe trailer.After a telephone call had been made to theUnion's attorney,they returned to the trailer.Daniel toldPierce and Hopper that they could give them a list of thenames of their people upon the assurancethat they wouldbe hired.Pierce statedthat he greatlyappreciated gettingsuch a list because he needed it before the weekend and thathe needed the applications as soon as possible.Both Pierceand Hopper gave their assurance that the employees on thelistwould be hired.To show their good faith and trust, theunion representatives agreed not to accept a proffered lettergiving such assurance.Daniel then asked Mrs. Egger to write down the namesof the union employees,as she was familiar with the unit.Egger did so and handed the list to Mrs. Hopper.The listcontains the names of the 17 alleged discriminatees namedin the complaint.Eger and DiscriminateeRobert Thomasfilled out an application at that time in the trailer and turnedthem over to Hopper who,in turn,gave Egger additionalapplications for the other employees on the list. Mrs. Eggertook the applications back to the nursing home and passedthem out to the other employees whose names were on thelist.Allbut four employees returned their signed applica-tions to Mrs. Egger who,in turn,delivered them to Mr.Pierce the following Monday night at his trailer.The re-maining four employees also returned their signed applica-tions to Pierce.As administrator of the Ashville-Whitney Nursing Homefor Mr.Clark,Mr. Pierce did the luring of all personnel. Hebegan operating the nursing home on September22, 1969,withanentirely new work force and admittedly did not hireanyone on the list submittedby the Union.He testified thatthe real reasonwhy hewanted the list of names from theUnion was to find out who the union employees were.Katherine Woods,an employee oftheMid-South Nurs-ing Home,had participated in the 1969 strike and was aunion member from the beginning of its organization. Hername appeared on the list submittedby the Union. Shesigned an employment application for Mrs.Egger and this237application was in the group which Mrs. Egger had returnedtoMr. Pierce about August 25. About 2 weeks later, afterMid-South had ceased operating, she saw Pierce in the yardat his trailer and asked if he needed any nurses aides.Piercefirst inquired if she had worked for Mid-South. When shereplied in the affirmative, he stated that he would not hire"any of the girls that worked for Mid-South because of theirunion activities," adding that he had already hired hisstaff.'C.Contentions and ConclusionsIn his opening statement at the instant trial,the GeneralCounsel contended that in refusing to employ the 17 dis-criminatees,Pierce was discriminatorily motivated becauseof their union membership and strike activity while em-ployed at Mid-South Nursing Home.On the other hand,Respondent's counsel contended in his opening statementthat most of the alleged discriminatees had never filed anyapplications for employment with Ashville-Whitney Nurs-ing Home.When asked by the Trial Examiner what hisposition was with respect to those who had filed applica-tions,he replied, "our position is that we dust, at that time,we didn't want to employ them." When further pressed bythe Trial Examiner as to the reason for not wanting them,Respondent's counsel stated, "well, we had other competenthelp, other applicants."In response to the Trial Examiner'sfurther query as to why others were selected in preferenceto the discriminatees,counsel stated,"because we felt theywere better qualified,I'm sure."Obviously, there is no merit to the defenses recited byRespondent's counsel in his opening statement. As previ-ously found,all 17 discriminatees had signed employmentapplications which were delivered to Pierce in theratter partof August.Not one scintilla of evidence was adduced tosupport the contention that others were hired because "wefelt they were better qualified."On the contrary,the testi-mony of Jim Pierce,Respondent's onlywitness,not onlyrefutes this contention but shifts to a still different defense.When called as a witness by the General Counsel underRule 43(b) of the Federal Rules of Civil Procedure,Piercetestified that he "told a little white lie" when he had in-formed Mrs. Egger that he needed the applications from herpeople in order to get his license and promised to hire theapplicants.When asked by the General Counsel for thereason why he wanted the names,Pierce testified, "I refuseto answer on the Fifth Amendment."Upon being directedby the Trial Examiner to answer,Pierce testified that it wasbecause he"just wanted to see who was on the list." He thenadmitted that the decision whom to hire was left up to himafter filing the application for the State license to operatethe Ashville-Whitney Nursing Home but before its openingand that he did not hire anyone from the list or the applica-tions submitted by Mrs.Egger. He first gave as his reasonfor not doing so `because I didn't want to." When pressedby the General Counsel to explain why he felt it necessaryto he to Mrs. Egger about hiring these employees and need-ing their applications, he testified that he wanted to find out5The findingsin this section are based on admissions of Mr.Pierce andthe credited testimony of Mrs. Egger, Daniel,Taylor,and Katherine Woods.Althoughsitting at counsel tabel throughout the trial,Mrs. Pierce was notcalled as a witness.Nor wereMrs. Hopperor Mr. Clarkcalled as witnessesor any claimmadeof their unavailability. To theextent that Pierce's testimo-ny differs from thatset forth in the text,I do not credit him. Pierce impressedme very unfavorably.He displayed a poor memory when it suited his pur-pose, was vague and evasive at times, admitted that he had hed to Mrs Eggerconcerningthe purposeof the list of names, and generally impressed me asan unreliable and untrustworthy witness. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDwho was employed at the nursing home, that there were twosetsof employees there, that one set was union and one setwas nonunion and that he had to decide whether "to hireall union, all nonunion or part union or part nonunion."Later on in his testimony he further explained that he want-ed the list of union employees so that when he made hisdecision whether to hire union or nonunion employees, hewould know which was which. He further testified that hisfinal decision was not to hire anyone who had been em-ployed at the Mid-South Nursing Home.When called as a witness by Respondent at the time ofthe presentation of its case, Pierce first testified that untilJanuary 1, 1970, when he was the administrator for Respon-dent Clark, his policy had been not to hire anyone who hadbeen "associated with the Mid-South Nursing Home untilthey got the chip off their shoulder and came in as a humanbeing and applied for a job and be interviewed." He againtestified that the real reason he wanted the list of unionpeople from Mrs. Eger and their applications was so that`I'd know who was o the union, and who was not union,"and that he finally decided to start with a new staff and notto hire anyone, union or nonunion, "associated" with theMid-South Nursing Home "because of the misuse of theunion people" and the hard feelings engendered thereby. Heanswered in the affirmative in response to the leading ques-tion of Respondent's counsel that his hiring policy wasbased "on formal application and personal interview, " andtestified that none of the discruninatees had come in forinterviews. However, he admitted that he never called anyof them in for interviews and reiterated on cross-examina-tion that at that time he would not in any event have hiredanyone who was "associated" with the Mid-South NursingHome, thereby automatically waiving the asserted require-ment for an interview.The names of all 17 discriminatees appeared on the unionlist submitted to Pierce on August 21, 1969, by Mrs. Eggerand their applications were delivered to Pierce shortly there-after, as ppreviously found. All were employees of Mid-SouthNursingbIome. Thirteen of these discri ninatees participat-ed in the 1969 strike at that Nursing Home and were reins-tated after its settlement. The remaining four were strikereplacements who joined the Union and became active un-ion adherents after the strike. Pierce found out from theabove-mentioned list and applications submitted to himthat all 17 were union members who were employed at theMid-South Nursing Home. He admitted that that was hisreal reason for asking for the list and that he "lied" to Mrs.Egger in order to get it. He then admittedly deliberatelyrefused to employ any of them.Upon consideration of all the foregoing in the light of theentire record as a whole, I am convinced and find that inrefusing to hire these employees Pierce was discriminatorilymotivated because of the 1969 union and concerted activi-ties engaged in by employees of the Mid-South NursingHome. Not only may this conclusion reasonably be inferredfrom Pierce's testimony but it is rendered crystal clear fromhis statement to Discriminatee Katherine Woods, a fewweeks after the applications of the discriminatees had beensubmitted, that he would not hire "any of the girls thatworked for Mid-South because of their union activities," aspreviously found. His additional decision also not to hireany of the nonunion employees of Mid-South, I furtherfind, was but a byproduct of his discriminatory motivation,above-mentioned, and also served as a tactic designed toconceal such discrimination 66Moreover,there is no showing that any of the nonunion employees eitherdesired to,or applied for, work at the Ashville-WhitneyNursing HomeI find that by Pierce's conduct in discriminatorilyrefusingto employ the 17 discriminatees, Respondent E. L. Clark,the then owner-operator of the Ashville-Whitney NursingHome for which Pierce was then the administrator, discrim-inated with respect to their hire and tenure of employment,thereby discourag membership in the Union, in violationof Section 8(axl)and (3) of the Act. I furtherfind, as isself-evident from the record, that on and after January 1,1970, Respondent Jim H. Pierce, as thelessee-operator ofthe Ashville-Whitney Nursing Home, was a successor fofRespondent E. L. Clark.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in section III, above,occurring in connection with the operations of Respondentsas described in Section I, above,have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.By the refusal to employ the 17 named discriminateesunder the circumstances previously described, RespondentE. L. Clark has discriminated with respect to their hire andtenure of employment, thereby discouraging membership inthe Union,and has thereby engaged in unfair labor prac-tices within the meaning of Section 8(aX3)of the Act.2. By the foregoing conduct,Respondent E. L. Clark hasalso interfered with,restrained,and coerced his employeesin the exercise of their statutory rights guaranteed by Sec-tion 7 of the Act and thereby has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair laborpractices are unfair laborpractices affecting commerce within the meaning of Section2(6)and(7) of the Act.THE REMEDYI have found that Respondent E. L. Clark violated Sec-tion 8(axl) and (3) of the Act by the conduct of hisadminis-trator,Respondent James H. Pierce, in discriminatorilyrefusingto employ the 17 discriminatees. Clark operated theAshville-Whitney Nursing Home from September 22, 1969,to January 1, 1970, when the premiseswere leasedto Piercewho then became thelessee-operator. I will therefore re-commend that Respondent Clark make the 17 discrimina-tees whole for any loss of earnings they may havesufferedas a result of the discrimination, by payment to each of asum of money equal to that which each normally wouldhave earnedas wages fromSeptember 22, 1969, to January1, 1970, lessnet earningsduring such period, with backpayand interest thereon to be computed in the manner de-scribed by the Board in F. W.Woolworth Co.,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.I have also found that Respondent James H. Pierce oper-ated the Ashville-Whitney Nursing Home on and after Jan-uary 1, 1970, as the successor of Respondent Clark. AsPierce was the person who committed the unfair labor prac-ticeswhile serving as administrator for Clark, the logic ofthe Board'sPerma Vinyl?decision makes Piercea successor7Prrma Vinyl Corporation,Dade Plastics Co. and United Stater Pipe andFoundry Company,164 NLRB 968, enfd. sub nom.United States Pipe andFoundry Company, v. N.LR B,398 F.2d 544(C.A. 5). ASHVILLE-WHITNEY NURSING HOMEliable to remedy the unfair labor practices of the predeces-sor in order to effectuate the policies of the Act. I willtherefore recommend that Respondent Pierce offer the 17discriminatees immediate and full reinstatement to the jobsthey would have occupied absent the discriminatory reflusalto employ them or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to any seniority rights or privileges, and make each whole for any loss ofearnings each may have suffered as a result of the discrim-ination, by payment to each of a sum of money equal to thatwhich each normally would have earned as wages fromSeptember 22, 1969, to the date of Respondent Pierce's offerof reinstatement, less net earnings during such period, withbackpay and interest thereon to be computed in the mannerdescribed in the preceding paragraph. Respondent Pierce'sliability for backpay and interest from September 22, 1969,to January 1, 1970, shall be joint and several with that ofRespondent Clark.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERA. Respondent E. L. Clark, his agents, and assigns, shall:1.Make whole the 17 discriminatees listed in AppendixA, attached hereto, in themanner setforth in the Remedysectionof this Decision, for any loss of earnings each madhave suffered from September 22, 1969 to January 1, 1970,as a resultof the discrimination against them.2.Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary fordeterminingthe amount of backpay due under the terms ofthisDecision.3.Notify theRegionalDirector for Region 10, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.8B. Respondent James H. Pierce,lessee-operator of theAshville-Whitney Nursing Home, Ashville, Alabama, hisagents,successors and assigns, shall:1.Offer the 17 discriminatees listed in the attached Ap-pendix A, immediate and full reinstatement to the jobs theywould have occupied absent the discrimination againstthem or, if those jobs no longerexist, to substantially equiv-alent positions, without prejudice to any seniority rights orprivileges, and make them whole, in the manner set forth inthe Remedy section of this Decision, for any loss of earningseach may have suffered from September 22, 1969 to the dateof Respondent's offer of reinstatement, as a result of thediscrimination against them.2.Notify the above-stated 17 discriminatees, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement, upon ap lication, in accordancewith the Selective Service Act andpthe Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.3.Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisRecommended Order.4. Post at the Ashville-Whitney Nursing Home in Ash-ville,Alabama, copies of the attached notice marked "Ap-pendix B."9 Copies of said notice, on forms provided by theRegionalDirector for Region 10 (Atlanta, Georgia), after239being duly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.5.Notify saidRegionalDirector, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.1°8 In the event that this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read:"Notifythe Regional Director for Re-gion 10,in writing,within 10 daysfrom the date of this Order,what stepsRespondent has takento complyherewith."9 In the event no exceptions are filed as providedby Section102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, recommendations,and Recommended Order herein shall, asprovidedin Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrder isenforcedby a judgment of a UnitedStatesCourt ofAppeals, thewords in thenotice reading"PostedBy Order Of The NationalLabor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment OfThe UnitedStates Court of Appeals EnforcingAn OrderOf The NationalLaborRelations Board."10 In the event that this RecommendedOrder is adopted bythe Board, thisprovisionshall be modified to read:"NotifysaidRegional Director, inwriting,within 10 daysfrom the dateof this Order,what steps Respondenthas takento complyherewith."APPENDIX A1.Kathryn Nelson2.Gertrude Roden3Katherine Woods4.Flora Nelson5.CarrieWoods6.Helen Atkins7.WillieMae Baker8.Mae Ruth Woods9.Betty Cook10.LillieWhisenant11.Yvonne Bothwell12.Jodie Osborn13.Mable Washburn14.Mary Mostella15.Robert Thomas16.Willie J. Thomas17.Ruth Cash 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BWE WILL notify the above-named employees, ifNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer the following immediate and fullreinstatement to the jobs they would have occupiedabsent the discrimination against them or, if thoseJobsno longer exist,to substantially equivalent positions,without prejudice to any seniority rights or privileges,and WE wILL make up to them the pay they lost, with6-percent interest:1.Kathryn Nelson2.Gertrude Roden3.Katherine Woods4. Flora Nelson5.CarrieWoods6.Helen Atkins7.WillieMae Baker8.Mae Ruth Woods9. Betty Cook10. LillieWhisenant11.Yvonne Bothwell12. Jodie Osborn13.Mable Washburn14.Mary Mostella15.Robert Thomas16.Willie J. Thomas17.Ruth Cashpresently serving in the Armed Forces of the UnitedMrates,of their reemployment,rights upon application,in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, asamended,after discharge from the Armed Forces.ASHVILLE-WHITNEY NURSING HOME(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitspnovisions,may be directed to the Board'sOffice,Peachtree Building,Room 701, 730 Peachtree Street, N.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.